PER CURIAM.
Upon review of the briefs and record on appeal, we find that the appellant has failed to demonstrate reversible error; therefore, the judgment and sentence appealed from are affirmed.
However, we remand this case to the trial court to correct an imperfection in the judgment. Natkie v. State, 367 So.2d 1121 (Fla. 1st DCA 1979). The appellant here was charged, tried by jury, and a verdict returned finding appellant guilty of robbery with a deadly weapon. Thereafter, the trial court entered its judgment on the jury verdict, but erroneously recited therein that the appellant was guilty of “robbery” only, while imposing a sentence permissible only for robbery with a deadly weapon. The judgment must clearly recite such to substantiate the imposition of appellant’s 45-year term of imprisonment. § 812.-13(2)(a), Fla.Stat. (1979). A conviction of “robbery,” on the other hand, carries a maximum term of 15 years’ imprisonment. § 812.13(2)(c), Fla.Stat. (1979).
REMANDED for correction of the judgment; otherwise AFFIRMED. Appellant need not be present for this purpose.
OTT, C. J., and HOBSON and BOARD-MAN, JJ., concur.